Separate opinion of
Mr. Justice Martínez Muñoz,
in which Mr. Justice Pérez Pimentel, Mr. Justice Dávila, and Mr. Justice Ramírez Bages concur.
San Juan, Puerto Rico, March 9, 1972
I have voted to affirm the judgment object of this appeal. I am convinced that in the prosecution against appellant the rules for the due process of law were scrupulously observed. A minute examination of the record of this case should convince the most exacting person that no result other than the affirmation of the judgment proposed in the opinion of the court is proper in this appeal.
I agree with my Brother that the law authorizes us to take cognizance, in furtherance of justice, of all facts and proceedings in the case; and to place this case in its actual perspective (using his words) it is necessary that the factual situation which serves as a background to the criminal acts in this case be considered. I refer to the facts as they appear from the record of the case Aponte Martínez v. Lugo, ante, p. 281, decided on November 29, 1971. I consider it an excess of my powers as justice to use others which, like some of the ones used by the dissent, do not arise from the record. Hereinafter I will make reference to them. The most elementary principals of justice, the inherent condition of abstention which entails the position of judge, and the law itself in authorizing me to take cognizance of all the facts, ... as they appear in the record, require us thus.1
*491The evidence which the trier had before himself was conflicting only as to the point as to whether appellant aimed a revolver at the person of the witness for the prosecution. There is no discrepancy about the other facts. During the cross-examination the prosecuting attorney was able to establish that appellant took out the revolver, that the revolver was loaded with five bullets. (Tr. Ev., Vol. I, p. 358) : that he laid the revolver on the table; that he handed certain documents to the witness for the prosecution and told the latter “please leave my house.” This was established through the confrontation of appellant with his previous testimony, also on cross-examination, in the action concerning injunction and declaratory judgment prosecuted in the Superior Court (Tr. Ev., Vol. IV, p. 88 — Civil Case No. 67-4447) :
“Q. You were not asked that. Is it correct what you testified in that hearing T placed the satchel on the table and then inside the satchel there was a revolver. I laid the revolver on the table and I handed him the documents and I told him to please leave my house.’
A. Yes, sir, I testified that.” (Italics ours.) '
As to the offense charged, the only element of the same, denied by appellant,- was that he had aimed the revolver at the-witness for the prosecution. The magistrate settled the conflict against appellant. Appellant does not challenge that weighing of the. trial judge. The dissent, nevertheless, assumes the position that the trial court wrongly settled that conflict of evidence.
/, To arrive at said conclusion, the dissent indicates that before an impartial trier, .the’ testimony of the witness for the prosecution could properly have been subject to reasonable doubt, which, together with the conflicting nature of the évidence, should have concluded in a judgment of acquittal, *492expressing his view in my opinion unjustified, that in this case “the due process of law was only observed pro forma”, and leaving on the unaware person the impression that all this matter has been nothing more than the result of an abhorrent complot or confabulation to annihilate appellant because of his daring in attempting against alleged rights of the adverse party in the civil case.
I
The dissent throws doubt on the credibility of the witness. It is attributed to the fact that the witness performed three different roles, all adverse to the defendant. The first, his condition as attorney in the civil case (Aponte Martínez v. Lugo, supra). The second because said witness was at the same time complainant in the criminal case (object of this appeal). And the third, because the witness was complainant in a proceeding concerning undertaking of bail brought against the defendant.
His role as lawyer. I do not believe in privileges. It is unnecessary to say that they were not claimed here. It is not necessary to summarize here the testimonies that appear in the record of the case. Neither do we have the purpose of going back and refer ourselves to the evidence presented in the civil case. It suffices to point out, as it is set forth in the opinion of the majority, that it was precisely because of the relations of the witness for the prosecution as attorney in said case that the criminal acts in this one arose. In the former the court adjudged the controversy between the parties in relation with the dismissal of the appellant and rendered judgment supported on findings of fact which it formulated based on oral and documentary evidence. This Court by the unanimous vote of the judges who intervened affirmed said judgment. The findings talk for themselves.
The credibility of the witness should not be affected by the fact that he acted as attorney in that case. The rule of *493weighing used by the dissenting voice, if it would prevail, would put a severe and unjust restriction against a class, the attorney who in particular is bound to inform about all criminal acts committed in his presence. The attorney does not have nor should demand any privilege as witness except as for matters which by law are privileged. Neither is a rule which is tantamount to a strait jacket in the exercise of his rights as a person, as citizen and as an attorney, fair. My faith in the integrity of the judges of our country compels me to reject the idea that they could result incapable of following the dictates of a sound and wise criticism in their mission of eviscerating the truth for the fact that complaining attorneys are present in the scene of the prosecution and the evidence is conflicting.
The testimony of the witness for the prosecution was ratified practically in all its parts by appellant. In this appeal it is not the appellant, but the dissenting opinion, the one that challenges the credibility of the witness. An examination of the transcript of evidence in the civil case — used by the dissenting opinion to place the instant case in its actual perspective — will demonstrate that appellant, then defendant, corroborated in part the testimony of the attorney as to an important aspect. According to the conclusions in that judgment, the defendant therein had requested the other party to pay him the sum of $89,000, plus seven plane tickets to Hawaii —all that as the price for him not to carry out his threats— (Civil Case No. 67-4447, Finding of Fact No.1 V). The defendant therein testified that what he said to the attorney was “as a joke”: “tell the Monsignor to send me something to make a trip, but I never mentioned fares to Hawaii.”
“Judge
Q. The joke was to give you how many fares?
A. To give me a fare to make a trip, I did: not mention any amount of fares.
Q. You did not say how many? •
*494A. No, sir.” (Italics ours.) (Tr. Ev., Vol. II, p. 346, Case No. 67-4447.)
We find that explanation extremely strange, of a very doubtful credibility, coming from a person who maintained that the only purpose he pursued with the publication of the report-letter was inspired by his desire as a catholic, apostolic and roman, to cooperate for the best administration of the archbishopric’s funds.
Of course, the trial judge in the case we are now considering did not have before him that evidence. And — undoubtedly because it was not considered relevant to the facts themselves of the criminal act charged — no proof was presented, either, to the effect that the defendant had declared at the previous civil case that if they pleased him in any of the three alternatives which he offered he would prevent the scandal. One of those alternatives consisted in a compensation — “fair and reasonable damages” — to which he thought he Was entitled.
“A. I have not said I am going into a scandal. I want to prevent it. I am the one who wants to prevent it.
Q. And in what manner would it have been prevented ?
A. Giving an explanation, as I explain, or reinstating me to my work.
Q. What else?
, A. Or paying me some fair and reasonable- damages to which I think I am entitled.
Q. A compensation?
A. Correct.
Q. In other words, that if they pleased you in any of those three alternatives, there would be no scandal, because you would not'publish that?
■ A. It could be understood like Chat.” (Italics ours.) (Tr. Ev., Vol. IV, pp. 52-53, civil case.) . .
The only purpose — conclusion of that court in the civil case — that the defendant had was “to put pressure on the plaintiff with the threat of circulating or publishing the letter if he did not receive the pecuniary compensation that he claimed”, thus deflating what the defendant alleged.
*495After becoming acquainted with his true purpose of obtaining a pecuniary compensation, appellant’s action, as revealed by the evidence in this case, of exhibiting a deadly weapon loaded with five bullets, placing it on the table around which a conversation about a possible compromise, through the payment of a sum of money, is carried out, does not seem strange.
The interval — from exhibiting to aiming — seems too short for us, and evidently also for the judge who saw and heard the evidence, particularly when the exhibition of the revolver is followed by the order: please leave my house.
The dissenting opinion puts into doubt the credibility of the witness for the prosecution for his role as complainant in a complaint on undertaking of bail against the defendant. That does not arise from the record. Neither do we know the scope and nature of the testimony offered by the character witnesses, as affirmed, in the case for security to keep the peace. It cannot appear in the record. The fact is that at the time when, according to said opinion, the complaint was filed —November 4, 1968 — five months had already elapsed since the close of the trial, the presentation of evidence, and the weighing of the latter, and appellant had been found guilty and convicted of the offense charged. That was on June 26, 1968. The statements of the convict on November. 7,. 1968, were uttered during the act of the pronouncement of sentence, upon invitation of the judge, following the usual practice in these acts. Almost five months had already elapsed since-he had been found guilty and convicted of the offense. His statements constituted in themselves an accusation- of having been pursued unjustifiedly. They were not uttered - under oath nor were they subject to examination through-cross-examination by the prosecuting attorney. The statements of the convicts at that stage serve as an exhaust valve-where they give free rein to emotion, deny' the crime — almost never *496do they admit it — and implore the clemency of the judge on the imposition of the punishment.
I — I I — I
It is set forth in the dissenting opinion that the father of the witness for the prosecution did not testify at the trial. It is affirmed that he could have testified about all he saw and heard there and that also, as part of the res gestae, he could have testified about the statements of the witness for the prosecution allegedly made after the incidents.
Evidently this reference to the father of the witness for the prosecution has the purpose of indicating that the prosecuting attorney suppressed evidence that was at his disposal in order to strengthen the testimony of the witness for the prosecution.
There is no such thing. This is not the type of case that requires evidence of corroboration. Rule 154 of the Rules of Criminal Procedure. Moreover, the record reveals that the father of the complainant was not present at the place where the incidents occurred. It was at the request of appellant himself that he left the dining room where he was, withdrawing to the porch.
The testimony of the father of the complainant was not suppressed by the prosecuting attorney. If something can be said it is that if there was suppression it originated, not from the prosecuting attorney, but from appellant. From the original record of the case (Folio 19) it appears that the defense, two months before the beginning of the trial (on March 27, 1968) announced that it would use as his witness the complainant’s father, procured and obtained that summons be issued directed to him for his appearance at the trial, and afterwards the defense did not use that witness.
Appellant did not raise the question now indicated at the trial court, nor before us. I think it proper to recall that in People v. Torres, 86 P.R.R. 239, 242 (1962), this Court, with *497the vote of the author of the dissent, established the following norm:
. . and in Viera v. Arizmendi, 74 P.R.R. 36 (1952), we held that the fact that a person did not testify as a witness to one party does not raise any inference or presumption against the latter if he was never in court as witness or formally oifered as such. See, also, People v. Williams, 344 P.2d 45 (Cal. 1959); People v. Herrera, 340 P.2d 690 (Cal. 1959); Note, Evidence: Inferences From the Failure To Produce Evidence, 30 Cal. L. Rev. 79 (1941). However, aside from the foregoing, the reality is that the presumption established by the Law of Evidence is rebuttable. The question that the testimony of a witness has been suppressed and the presumption which it entails must be raised before the trial judge. In such case the other party would have an opportunity to rebut the presumption explaining the reason for not producing the witness. ‘The presumption which arises from the voluntary suppression of evidence may be rebutted by other evidence.’ People v. Ramírez, 50 P.R.R. 224, 248 (1936), and People v. Saldaña, 40 P.R.R. 556 (1930). In weighing the evidence the judge shall then take into consideration all the circumstances present upon rendering judgment. This question was not raised before the trial judge. It is on appeal that it was raised for the first time.”

 The Act of March 12, 1903, 4 L.P.R.A. § 36, reads thus:
“The Supreme Court of Puerto Rico shall hereafter be a court of appeals and not a court of cassation. In its deliberations and decisions, in all cases, civil or criminal, said court shall not be confined to the errors in proceeding (procedure) or of law only, as they are pointed out, alleged' or saved by the respective parties to the suit, or as set fourth (forth.) in their briefs and exceptions, but in furtherance of justice, the court may also take cognizance of all the facts and proceedings in the case as they■ *491appear in the record, and likewise consider the merits thereof, so as to promote justice and right and to prevent injustice and delay.” (Italics odrs.)